Opinion by
Walker, J.
It appeared from the record that the merchandise was shipped from England by an associate company of the ultimate consignee in *294the United States and that although the shipper was an associate company the relationship between them was that of buyer and seller, merchandise such as that in issue having frequently been imported by the petitioner from the shipper over a period of 16 years, during which time it had been the practice of the shipper to note advances in value either on the invoice or. on an accompanying sheet. It appeared however, that in the present case the notice of advance was separately mailed and did not come to the attention of the assistant purchasing agent whose duty it was to have amended the' entry, but some other official of the company notified the appraiser, who accordingly advanced the values on the instant shipment. It was then too late to amend the entry. The court was satisfied from the record that the entry was made without intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore granted.